 


109 HCON 265 IH: Expressing appreciation for the contribution of Chinese art and culture and recognizing the Festival of China at the Kennedy Center.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 265 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Kirk (for himself, Mr. Larsen of Washington, Mr. Davis of Kentucky, Mr. Leach, Mr. Smith of Washington, and Mr. Dicks) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing appreciation for the contribution of Chinese art and culture and recognizing the Festival of China at the Kennedy Center. 
 
Whereas mutual cultural understanding and appreciation helps to advance the overall bilateral relationship between the United States and China;  
Whereas Chinese cultural achievements have enriched the world for over 5,000 years;  
Whereas Chinese artists both in China and in the United States have excelled in music, dance, fashion, theater, film, and the visual arts;  
Whereas the John F. Kennedy Center for the Performing Arts is hosting a month-long celebration of Chinese cultural contributions at the Festival of China in October 2005;  
Whereas the event, with more than 50 performances and exhibitions and over 800 artists, will be the largest festival in the history of the Kennedy Center;  
Whereas the Kennedy Center characterizes the Festival of China as the largest celebration of Chinese performing arts in American history;  
Whereas events like the Festival of China, along with efforts to promote educational and scientific cooperation between the United States and China, further mutual understanding between our two societies;  
Whereas publicly- and privately-funded exchange programs and other forms of Sino-American contacts foster positive relations; and  
Whereas cultural events like the Festival of China help strengthen diplomatic, commercial, and political cooperation between the United States and China: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)the diverse array of cultural contributions made by Chinese artists based in China, the United States, and around the world benefit the entire international community; 
(2)the Kennedy Center, along with the Chinese Ministry of Culture, should be commended for promoting Chinese achievement in the arts at the Festival of China; 
(3)the significant undertaking and efforts necessary to organize the Festival of China provides a unique opportunity for bilateral cooperation; 
(4)building upon the Festival of China, additional efforts that promote cultural understanding between the United States and China should be encouraged; 
(5)the United States and China should work to promote cultural, as well as scientific and educational, cooperation between the two countries; 
(6)the United States and China should continue to promote exchange programs, such as the Festival of China, as a vital tool for advancing mutual understanding and cooperation between the people of the United States and the people of China; and 
(7)the hundreds of performers and individuals who have contributed their time and effort to make this landmark celebration of Chinese culture and the arts a success are to be congratulated. 
 
